Citation Nr: 0417219	
Decision Date: 06/28/04    Archive Date: 07/13/04

DOCKET NO.  99-08 052	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to an increased rating for post-traumatic 
stress disorder, currently evaluated as 50 percent disabling.

2.  Entitlement to a total rating based on individual 
unemployability.


WITNESSES AT HEARINGS ON APPEAL

The veteran and his wife


ATTORNEY FOR THE BOARD

Kristi Barlow, Counsel




INTRODUCTION

The veteran served on active duty from December 1965 to 
October 1967.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an August 1998 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in North Little Rock, Arkansas, which denied the benefits 
sought on appeal.  The Board considered this appeal in July 
2001 and again in June 2003 and both times the claims were 
remanded for additional development.  All requested 
development having now been completed and the claims 
remaining denied, the appeal is properly returned to the 
Board for further appellate consideration.

The Board notes that the veteran was advised in October 2002 
that his representative was no longer authorized to practice 
before VA.  The veteran did not respond to that notice and 
has elected to proceed without representation.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran experiences occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as disturbances of motivation and mood.

3.  The veteran has only one service-connected disability, 
which is rated as 50 percent disabling, and does not meet the 
threshold requirements for a total rating based on individual 
unemployability.

4.  The veteran is treated for post-traumatic stress disorder 
and cocaine and alcohol dependence, has a history of 
employment as a maintenance worker and as a handyman, and has 
a high school education.


5.  The veteran is not unable to secure or follow a 
substantially gainful occupation as a result of service-
connected disability.


CONCLUSIONS OF LAW

1.  Criteria for a rating in excess of 50 percent for post-
traumatic stress disorder have not been met. 38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 4.1-4.16, 4.130, Diagnostic 
Code 9411 (2003).

2.  Criteria for a total rating based on individual 
unemployability have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Increased Rating

Disability evaluations are determined by the application of 
the schedule of ratings which is based on average impairment 
of earning capacity.  See 38 U.S.C.A. § 1155.  Separate 
diagnostic codes identify the various disabilities.  Where 
entitlement to compensation has been established and an 
increase in the disability rating is at issue, the present 
level of disability is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  

The veteran's post-traumatic stress disorder has been 
evaluated using Diagnostic Code 9411 of 38 C.F.R. 
Section 4.130, which directs the use of a general rating 
formula for evaluating post-traumatic stress disorder as set 
forth in Diagnostic Code 9440.  The general rating formula 
for mental disorders is as follows:

Total occupational and social impairment, due to 
such symptoms as:  gross impairment in thought 
processes or communication; persistent delusions 
or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or 
others; intermittent inability to perform 
activities of daily living (including maintenance 
of minimal personal hygiene); disorientation to 
time or place; memory loss for names of close 
relatives, own occupation, or own name..100 
percent

Occupational and social impairment, with 
deficiencies in most areas, such as work, school, 
family relations, judgment, thinking or mood, due 
to such symptoms as:  suicidal ideation; 
obsessional rituals which 
interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the 
ability to function independently, appropriately 
and effectively; impaired impulse control (such as 
unprovoked irritability with periods of violence); 
spatial disorientation; neglect of personal 
appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a 
worklike setting); inability to establish and 
maintain effective relationships..............................70 
percent

Occupational and social impairment with reduced 
reliability and productivity due to such symptoms 
as:  flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in 
understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of 
only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired 
abstract thinking; disturbances of motivation and 
mood; difficulty in establishing and maintaining 
effective work and social relationships......................50 
percent

Occupational and social impairment with occasional 
decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks 
(although generally functioning satisfactorily, 
with routine behavior, self-care and conversation 
normal), due to such symptoms as:  depressed mood, 
anxiety, suspiciousness, panic attacks (weekly or 
less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent 
events)......30 percent

Occupational and social impairment due to mild or 
transient symptoms which decrease work efficiency 
and ability to perform occupational tasks only 
during periods of significant stress, or; symptoms 
controlled by continuous medication.............10 percent

A mental condition has been formally diagnosed, but 
symptoms are not severe enough either to interfere 
with occupational and social functioning or to 
require continuous medication............0 percent

Entitlement to service connection for post-traumatic stress 
disorder was established in May 1995 and a 50 percent 
evaluation was assigned thereto.  In January 1998, the 
veteran requested an increase in his disability rating, to 
include a total rating based on individual unemployability.  
He contends that his symptoms have increased in severity 
since a psychiatric hospitalization in 1995 specifically for 
the treatment of post-traumatic stress disorder.

The medical evidence reveals that the veteran is treated with 
medication and seen every three to six months by a social 
worker and psychiatrist to monitor prescription medication.  
The veteran does not participate in group or individual 
counseling and relates a continuing history of crack cocaine 
and alcohol abuse notwithstanding three hospitalizations for 
detoxification.  Treatment notes reflect complaints of 
difficulty sleeping, nightmares, intrusive thoughts and a 
period of homelessness.  His Global Assessment of Functioning 
(GAF) score has ranged from 41 to 55.

Documentation from the veteran's previous employer reflects 
employment from January 1990 to October 1991 as a parks 
maintenance worker.  Employment was terminated due to a 
violation of city regulations.  The veteran reports that he 
has performed odd jobs as a handyman since the termination of 
his full-time employment.

Upon VA examination in April 1998, the veteran related having 
difficulty sleeping, nightmares every night, intrusive 
thoughts, feelings of guilt, avoidance behavior including 
avoiding crowds and war movies, and periodic use of alcohol 
and crack cocaine.  He stated that he had not worked since 
1989 other than performing odd jobs because he could not get 
up in the mornings.  The veteran was noted to have good eye 
contact, a euthymic mood, an appropriate affect, and logical 
and tight thought processes and associations.  He did not 
present himself as confused nor with any gross impairment of 
memory.  The veteran was oriented in all spheres and reported 
no hallucinations.  There was no evidence of delusions and 
his insight and judgment were deemed adequate.  The examiner 
rendered an Axis I diagnosis of chronic post-traumatic stress 
disorder and assigned a GAF score of 55.

In May 1998 and January 1999, the veteran and his wife 
testified before two rating specialists and one hearing 
officer at the RO.  The veteran stated that he had been 
treated every three to four months by a VA psychiatrist since 
he participated in a VA inpatient treatment program for post-
traumatic stress disorder, the 1995 hospitalization 
referenced above.  He stated that notwithstanding the use of 
medication, he had difficulty sleeping, nightmares every time 
he closed his eyes, and a constant exhausted feeling.  The 
veteran testified that he had lost his job as a park 
maintenance worker because he fell asleep at work and did not 
return a vehicle in a timely manner; he stated that he was 
not taking medication at that time because he had not yet 
begun treatment for his psychiatric disorder.  He stated that 
he had performed the manual labor duties required of 
maintenance work and also some supervisory duties as a crew 
supervisor.  The veteran testified that he stopped working 
partly because of his post-traumatic stress disorder and had 
only been able to perform odd jobs as a handyman since the 
1991 loss of full-time employment.  The veteran testified 
that he attended church every Sunday, but had limited 
activity and described being hypervigilant.  The veteran's 
wife testified that she managed all household business, that 
she and the veteran had been separated for eight years, and 
that the veteran had always had difficulty sleeping and 
concentrating.  She stated that the veteran had wrecked a 
vehicle while working as a park maintenance worker and 
thought that was part of the reason why his employment was 
terminated.

The veteran and his wife testified before the Board in May 
2001 that the veteran was easily frustrated and had 
difficulty concentrating.  The veteran stated that all of his 
treatment was at VA facilities and that he only saw a 
psychiatrist once every six months to get new medications.  
He testified that he lost his full-time job because he could 
not sleep as a result of post-traumatic stress disorder, that 
he continued to have difficulty sleeping notwithstanding his 
use of prescription sleeping pills, and that he experienced 
nightmares nightly.  The veteran stated that he performed odd 
jobs two or three days each week and earned enough money to 
pay his bills, that he had played the drums at church every 
Sunday for over four years, and that he was denied Social 
Security Administration (SSA) benefits.  He described being 
hypervigilant, uncomfortable in crowds, and occasionally 
anxious.  The veteran also testified that he had used cocaine 
the day before the hearing.

The veteran's wife testified before the Board that the 
veteran had attempted vocational rehabilitation through VA, 
but his difficulty concentrating hindered his ability to be 
successful in the program.  She stated that the veteran's 
last full-time employment was terminated because of his 
difficulty concentrating.  And, the veteran's wife testified 
that she attended to all household matters.

The veteran underwent VA examination again in May 2002 and 
the examiner reviewed the entire claims folder.  The veteran 
presented for the examination and stated that he thought he 
was, "doing alright."  He related having regular nightmares 
of his experiences in the Republic of Vietnam, that thoughts 
of service were triggered by the sight of the American flag 
and Vietnamese people, and that he avoided crowds unless 
accompanied by his wife or son.  The veteran stated that he 
had stopped working on a full-time basis because of a sleep 
disorder and that he did not currently work because of 
problems with his back.  He stated that he was separated from 
his wife, but had a girlfriend; that he fished, hunted and 
performed odd jobs as a handyman; that he visited family and 
friends; and, that he occasionally consumed alcohol and used 
crack cocaine.  The examiner found the veteran casually 
groomed and somewhat anxious with normal speech and an 
appropriate affect.  Thought processes and associations were 
logical and tight with no confusion or gross impairment of 
memory.  Insight and judgment were deemed adequate and the 
examiner opined that there was no evidence suggesting that 
the veteran would be unable to work in any employment 
setting, specifically noting that the veteran was able to 
perform odd jobs and was not uncomfortable around friends and 
family.  An Axis I diagnosis of chronic post-traumatic stress 
disorder was rendered and a GAF score of 50 was assigned.

The Social Security Administration was contacted in June 2003 
in an effort to obtain any and all documentation surrounding 
the veteran's claim for benefit.  The SSA responded that no 
documents were found.  The RO advised the veteran that SSA 
documents could not be located and requested that he submit 
any documentation that he may have.  The veteran did not 
respond to this correspondence.

Given the evidence as outlined above, the Board finds that 
the veteran experiences occupational and social impairment 
with reduced reliability and productivity due to such 
symptoms as disturbances of motivation and mood attributable 
to his diagnosed post-traumatic stress disorder.  It is 
important to point out at this juncture that the veteran is 
also diagnosed as having recurrent alcohol and drug 
dependence which are not considered part and parcel of his 
service-connected post-traumatic stress disorder.  Symptoms 
that have been associated with the veteran's treatment of 
post-traumatic stress disorder are difficulty sleeping, 
nightmares, intrusive thoughts, anxiety and depression.  The 
veteran is prescribed medication for his difficulty sleeping 
and feelings of anxiousness and depression.  

The veteran is not confused or unable to perform activities 
of daily living.  He does not neglect his personal hygiene, 
have obsessional rituals or have abnormal or illogical 
speech.  Although he answered in the affirmative while being 
questioned about panic attacks at a personal hearing, he only 
described nightmares upon falling asleep and there is no 
suggestion in the medical record that the veteran experiences 
panic attacks.  Additionally, there is no evidence to suggest 
that the veteran has difficulty adapting to new work or work-
like situations as he describes being able to take on odd 
jobs on a regular basis without incident.

Therefore, based on a review of the record in its entirety, 
the Board finds that the criteria for a 50 percent rating 
most closely approximate the level of severity of the 
veteran's post-traumatic stress disorder.  Criteria for a 70 
percent rating have not been met because the evidence does 
not support a finding of deficiencies in most areas as a 
result of symptoms of post-traumatic stress disorder.  The 
veteran is able to perform work activities on a regular 
basis, including playing the drums for his church every 
Sunday and performing odd jobs each week.  He also maintains 
relationships with his wife, girlfriend and other 
unidentified friends and family.  The GAF scores of record 
under 50 appear to be associated with the veteran's drug and 
alcohol abuse activities as opposed to the symptoms 
associated with post-traumatic stress disorder.  
Consequently, absent medical evidence of more severe symptoms 
such as obsessional rituals, illogical speech, near-
continuous panic attacks, and/or disorientation, a higher 
schedular rating cannot be assigned.  As such, the veteran's 
request for a rating higher than 50 percent for post-
traumatic stress disorder is denied on a schedular basis.

The VA schedule of ratings will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).  38 C.F.R. Section 3.321(b)(1) provides 
that, in exceptional circumstances, where the schedular 
evaluations are found to be inadequate, the veteran may be 
awarded a rating higher than that encompassed by the 
schedular criteria.  According to the regulation, an 
extraschedular disability rating is warranted upon a finding 
that "the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization that would render impractical the application 
of the regular schedular standards."

Although the veteran asserts that he is totally unemployable 
because of his service-connected post-traumatic stress 
disorder, he has not identified any specific factors which 
may be considered to be exceptional or unusual in light of 
VA's schedule of ratings, and the Board has been similarly 
unsuccessful.  The veteran has not required frequent periods 
of hospitalization for the treatment of post-traumatic stress 
disorder; his recent hospitalizations have been to detox from 
alcohol and cocaine.  Treatment records are void of any 
finding of exceptional limitation due to post-traumatic 
stress disorder beyond that contemplated by the schedule of 
ratings.  The Board does not doubt that limitations caused by 
a constant feeling of exhaustion and difficulty concentrating 
have an adverse impact on employability; however, loss of 
industrial capacity is the principal factor in assigning 
schedular disability ratings.  See 38 C.F.R. §§ 3.321(a) and 
4.1.  38 C.F.R. Section 4.1 specifically states: 
"[g]enerally, the degrees of disability specified are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability."  See also 
Moyer v. Derwinski, 2 Vet. App. 289, 293 (1992) and Van Hoose 
v. Brown, 4 Vet. App. 361, 363 (1993) [noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired].  Consequently, the Board finds 
that assignment of a higher rating on an extra-schedular 
basis is not appropriate as the 50 percent evaluation 
assigned reflects the industrial impairment caused by 
symptoms of post-traumatic stress disorder.

II.  Total Rating

Total disability ratings for compensation may be assigned, 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities provided that, 
if there is only one such disability, this disability shall 
be ratable at 60 percent or more, and that, if there are two 
or more disabilities, there shall be at least one disability 
ratable at 40 percent or more with sufficient additional 
disability to bring the combined rating to 70 percent or 
more.  See 38 C.F.R. § 4.16.

The veteran has one service-connected disability.  
Specifically, post-traumatic stress disorder, which is rated 
as 50 percent disabling.  As such, the veteran does not meet 
the percentage threshold requirements provided in 38 C.F.R. 
Section 4.16(a) for consideration of entitlement to a total 
rating based on individual unemployability because his single 
service-connected disability is not ratable at 60 percent or 
more.  He may, however, be entitled to a total rating based 
on an extra-schedular considerations under 38 C.F.R. Section 
4.16(b).

38 C.F.R. Section 4.16(b) allows for a veteran who does not 
meet the threshold requirements for the assignment of a total 
rating based on individual unemployability but who is deemed 
by the Director of Compensation and Pension Services to be 
unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities to be 
rated totally disabled.  The veteran's service-connected 
disability, employment history, educational and vocational 
attainment and all other factors having a bearing on his 
employability must be considered and the claim submitted to 
the Director for determination.  The RO in this case 
specifically found that the veteran did not meet the criteria 
for submission of the claim to the Director.

In Hatlestad v. Derwinski, 1 Vet. App. 164 (1991), the United 
States Court of Appeals for Veterans Claims (Court) referred 
to apparent conflicts in the regulations pertaining to 
individual unemployability benefits.  Specifically, the Court 
indicated that there was a need to discuss whether the 
standard delineated in the controlling regulations was an 
"objective" one based on the average industrial impairment or 
a "subjective" one based upon a veteran's actual industrial 
impairment.  In a pertinent precedent decision, the VA 
General Counsel concluded that the controlling VA regulations 
generally provide that veterans who, in light of their 
individual circumstances, but without regard to age, are 
unable to secure and follow a substantially gainful 
occupation as the result of service-connected disability 
shall be rated totally disabled, without regard to whether an 
average person would be rendered unemployable by the 
circumstances.  Thus, the criteria for determining 
unemployability include a subjective standard.  It was also 
determined that "unemployability" is synonymous with 
inability to secure and follow a substantially gainful 
occupation.  VAOPGCPREC 75-91 (O.G.C. Prec. 75-91); 57 Fed. 
Reg. 2317 (1992).

The Court has held that a veteran's advancing age and non-
service connected disabilities may not be considered in the 
determination of whether a veteran is entitled to a total 
disability rating based upon individual unemployability.  For 
a veteran to prevail on a claim based on unemployability, it 
is necessary that the record reflect some factor which places 
him in a different position than other veterans with the same 
disability rating.  The sole fact that a veteran is 
unemployed or has difficulty obtaining employment is not 
enough to prove unemployability.  Additionally, it is noted 
that a high rating in and of itself is recognition that the 
impairment makes it difficult to obtain and keep employment.  
Thus, the question is whether the veteran is capable of 
performing the physical and mental acts required by 
employment, not whether the veteran can find employment.  See 
Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  The Court 
has also held that a clear explanation of a denial of a total 
rating based on individual unemployability requires analysis 
of the current degree of unemployability attributable to 
service-connected disability as compared to the degree of 
unemployability attributable to nonservice-connected 
conditions.  See Cathell v. Brown, 8 Vet. App. 539 (1995).

According to information supplied by the veteran and his 
previous employer, the veteran last worked full-time in 1991 
as a parks maintenance worker with some supervisory duties 
and that employment was terminated as a result of 
unauthorized activity as opposed to disability.  The veteran 
has a high school education and works as a handyman a few 
days each week performing odd jobs.  

The veteran related at a psychiatric examination that he was 
unable to hold full-time employment because he was unable to 
wake up in the mornings.  He has continued to assert that he 
cannot work because he always feels exhausted as a 
consequence of his sleep problems associated with post-
traumatic stress disorder.  The Board acknowledges the 
veteran's statements concerning his ability to work.  
However, the veteran has not demonstrated that he has the 
medical expertise that would render competent his statements 
as to the severity of his service-connected psychiatric 
disability, including its impact on his ability to work.  His 
opinion alone cannot meet the burden imposed by 38 C.F.R. § 
4.71a with respect to the current severity of his disability.  
See Moray v. Brown, 2 Vet. App. 211, 214 (1993); see also 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Statements 
submitted by the veteran qualify as competent lay evidence.  
Competent lay evidence is any evidence not requiring that the 
proponent have specialized education, training, or 
experience.  Lay evidence is considered competent if it is 
provided by a person who has knowledge of facts or 
circumstances and who can convey matters that can be observed 
and described by a layperson.  See 38 C.F.R. § 3.159(a)(2) 
(2003).  Competent medical evidence is evidence provided by a 
person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions.  See 38 C.F.R. § 3.159(a)(1) (2003).  In this case, 
the veteran is competent to describe his sleep difficulties 
and the perceived effect that his lack of sleep has on his 
ability to work.  He is not competent, however, to attribute 
his lack of sleep to his PTSD alone, nor is he competent to 
conclude that his PTSD, alone, is of such severity as to 
preclude his employment.

As outlined above, the question to be addressed is whether 
there are unusual circumstances, peculiar to this veteran, 
that prevent him from having the usual amount of success to 
be expected in overcoming the handicap associated with his 
service-connected disability.  As such, the veteran's medical 
history must be considered in conjunction with his 
educational and vocational background.  

The veteran's psychiatric medical history is outlined above 
and his claims folder clearly shows that he is not only 
limited by his service-connected post-traumatic stress 
disorder, but also by symptoms associated with chronic drug 
and alcohol dependence.  Although it is apparent from the 
record that the veteran is not working on a full-time basis, 
that alone does not entitle him to a total rating based on 
individual unemployability.  In fact, the one medical opinion 
of record which speaks to the veteran's employability 
reflects that there is no evidence suggesting that the 
veteran would be unable to work in all employment settings.  
It appears that the veteran has simply chosen to work for 
himself on a part-time basis as opposed to seeking other 
full-time employment.

The Board notes that it is constrained by regulation to 
disregard the veteran's age and nonservice-connected 
disabilities.  Thus, the only disability that may be the 
basis for the award of a total rating based on individual 
unemployability is post-traumatic stress disorder.  The Board 
finds no unusual circumstances peculiar to the veteran that 
require the award of a total rating on an extra-schedular 
basis.  Specifically, the veteran's service-connected post-
traumatic stress disorder is manifest by difficulties 
sleeping, nightmares, intrusive thoughts and hypervigilance; 
and he has not described any symptom associated with this 
disability that would lead the Board to believe that the 
schedular criteria used to assign the current disability 
rating are insufficient.  Additionally, the veteran has a 
high school education and work experience performing manual 
labor with some supervisory experience and there is no 
indication in the medical evidence or otherwise that his 
intellect is so diminished at this time as a result of his 
service-connected disability so as to preclude all 
employment.  Consequently, the record does not contain any 
indication that the veteran's service-connected disability, 
standing alone, precludes him from performing activities 
required for some form of gainful employment.  Accordingly, 
the Board concludes that the veteran is not entitled to a 
total rating based on individual unemployability and his 
claim is denied.

III.  VCAA

The Board has considered the provisions of the Veterans 
Claims Assistance Act of 2000 (the VCAA), Pub. L. No. 106-
475, 114 Stat. 2096 (2000) (codified as amended at 38 
U.S.C.A. § 5100 to 5107 (West 2002)) which includes an 
enhanced duty on the part of VA to notify a claimant of the 
information and evidence necessary to substantiate a claim 
for VA benefits.  It also redefines the obligations of VA 
with respect to its duty to assist a claimant in the 
development of a claim.  Regulations implementing the VCAA 
have been enacted.  See 66 Fed. Reg. 45,620 (August 29, 2001) 
(codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  Also see Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).

The Board has carefully considered the provisions of the 
VCAA, the implementing regulations, the United States Court 
of Appeals for the Federal Circuit's (Federal Circuit) 
decisions in Disabled  American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) and 
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F. 3d 1334 (Fed. Cir. 2003), which invalidated 
portions of the implementing regulations, the Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, Section 701, 117 
Stat. 2651 (Dec. 2003), and the United States Court of 
Appeals for Veteran's Claims (Court) decision in Pelegrini v. 
Principi, 17 Vet. App. 412 (2004), which addressed the timing 
and content of proper VCAA notice.  Following a complete 
review of the record evidence, the Board finds, for the 
reasons expressed immediately below, that the development of 
the claims here on appeal has proceeded in accordance with 
the law and regulations. 
 
The Court's decision in Pelegrini held, in part, that a VCAA 
notice, as required by 38 U.S.C. Section 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In this case, the initial AOJ decision was made in 
August 1998, long before the VCAA was enacted, and the VCAA 
notice was given to the veteran in June and October 2003.  
The Board, however, finds that any defect with respect to the 
VCAA notice requirement in this case was harmless error for 
the reasons specified below.   

Because the VCAA notice in this case was not provided to the 
veteran prior to the initial AOJ adjudication denying the 
claim, the timing of the notice does not comply with the 
express requirements of the law as found by the Court in 
Pelegrini.  Although the Court did not address whether, and, 
if so, how, the Secretary can properly cure a defect in the 
timing of the notice, it did leave open the possibility that 
a notice error of this kind may be non-prejudicial to a 
claimant.  The Court in Pelegrini found, on the one hand, 
that the failure to provide the notice until after a claimant 
has already received an initial unfavorable AOJ 
determination, i.e., a denial of the claim, would largely 
nullify the purpose of the notice and, as such, prejudice the 
claimant by forcing him or her to overcome an adverse 
decision, as well as substantially impair the orderly 
sequence of claims development and adjudication.  On the 
other hand, the Court acknowledged that the Secretary could 
show that the lack of a pre-AOJ decision notice was not 
prejudicial to the appellant.  Id.  ("The Secretary has 
failed to demonstrate that, in this case, lack of such a pre-
AOJ-decision notice was not prejudicial to the appellant.") 

In light of these two findings on prejudice, the Board finds 
that the Court in Pelegrini has left open the possibility of 
a notice error being found to be non-prejudicial to a 
claimant.  To find otherwise would require the Board to 
remand every similar case for the purpose of having the AOJ 
provide a pre-initial adjudication notice.  The only way the 
AOJ could provide such a notice would be to vacate all prior 
adjudications, as well as to nullify the notice of 
disagreement and substantive appeal that were filed by the 
appellant to perfect the appeal to the Board.  This would be 
an absurd result and, as such, it is not a reasonable 
construction of Section 5103(a).  Additionally, there is no 
basis for concluding that harmful error occurs simply because 
a claimant receives VCAA notice after an initial adverse 
adjudication.  Moreover, while strictly following the express 
holding in Pelegrini would require the entire rating process 
to be reinitiated when notice was not provided prior to the 
first agency adjudication, this could not have been the 
intention of the Court because otherwise it would not have 
taken "due account of the rule of prejudicial error" in 
reviewing the Board's decision.  See 38 U.S.C. § 7261(b)(2); 
see also Conway v. Principi, 535 F.3d 1369 (Fed. Cir. 2004) 
(There is no implicit exemption for the notice requirements 
contained in 38 U.S.C. § 5103(a) from the general statutory 
command set forth in section 7261(b)(2) that the Veterans 
Claims Court shall "take due account of the rule of 
prejudicial error.")  

In reviewing AOJ determinations on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  
As provided by 38 U.S.C. Section 7104(a), all questions in a 
matter which are subject to decision by the Secretary under 
38 U.S.C. Section 511(a) shall be subject to one review on 
appeal to the Secretary, and such final decisions are made by 
the Board.  Because the Board makes the final decision on 
behalf of the Secretary with respect to claims for veterans 
benefits, it is entirely appropriate for the Board to 
consider whether the failure to provide a pre-AOJ initial 
adjudication constitutes harmless error, especially because 
an AOJ determination that is "affirmed" by the Board is 
subsumed by the appellate decision and becomes the single and 
sole decision of the Secretary in the matter under 
consideration.  See 38 C.F.R. § 20.1104.  That said, there is 
simply no "adverse determination," as discussed by the 
Court in Pelegrini, for the appellant to overcome.  
Similarly, a claimant is not compelled under 38 U.S.C. 
Section 5108 to proffer new and material evidence simply 
because an AOJ decision is appealed to the Board.  Rather, it 
is only after a decision of either the AOJ or the Board 
becomes final that a claimant has to surmount the reopening 
hurdle.  The VCAA requires that the duty to notify is 
satisfied and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  

Here, the Board finds that any defect in the timing of the 
VCAA notice was harmless error.  Although the notice provided 
to the veteran was not given prior to the first AOJ 
adjudication of the claim, the notice was provided by the AOJ 
prior to the transfer and certification of the veteran's case 
to the Board and the content of the notice fully complied 
with the requirements of 38 U.S.C. Section 5103(a) and 
38 C.F.R. Section 3.159(b).  The veteran has been provided 
with every opportunity to submit evidence and argument in 
support of the claims, and to respond to VA notices.  
Therefore, notwithstanding Pelegrini, the Board finds that it 
is not prejudicial error to decide this appeal at this time.  

VA has a duty under the VCAA to notify an appellant and his 
or her representative of any information and evidence needed 
to substantiate and complete a claim as well as to inform the 
appellant as to whose responsibility it is to obtain the 
needed information.  The veteran was informed of the 
requirements of the VCAA specifically and in detail in 
letters dated in June and October 2003.  The Board finds that 
the information provided to the veteran specifically 
satisfied the requirements of 38 U.S.C.A. Section 5103 in 
that he was clearly notified of the evidence necessary to 
substantiate his claims and the responsibilities of VA and 
the veteran in obtaining evidence.  The October 2003 letter, 
in particular, stated that (1) the evidence needed to 
substantiate the veteran's claims was, among other things, 
evidence that the veteran's service-connected disability had 
increased in severity and caused unemployability, (2) VA 
would obtain relevant records from any Federal agency and 
relevant records identified by the veteran, and (3) the 
veteran is responsible for supplying VA with sufficient 
information to obtain relevant records on his behalf and is 
ultimately responsible for submitting all relevant evidence 
not in the possession of a Federal department or agency.  The 
Board notes that although the Court in Pelegrini indicated 
that there was a fourth element of notification, VA General 
Counsel rendered a Precedential Opinion in February 2004, 
finding that 38 U.S.C. Section 5103(a) does not require VA to 
seek evidence from a claimant other than that identified by 
VA as necessary to substantiate the claim.  See VAOPGCPREC 1-
2004 (Feb. 24, 2004).  Thus, under these circumstances, the 
Board finds that the notification requirement of the VCAA has 
been satisfied.  

The Veterans Benefits Act of 2003 amended 38 U.S.C. Section 
5103(b) to provide that the one-year limitation in that 
section should not be construed to prohibit VA from making a 
decision on the claim before the expiration of the one-year 
period.  This section of the Veterans Benefits Act of 2003 
also provides that nothing in the section should be construed 
to require re-notification or additional notification to the 
claimant.  This amendment is effective as if enacted on 
November 9, 2000.  Consequently, the Board finds that not 
only is the notice given to the veteran sufficient, but the 
decision rendered prior to the expiration of the one-year 
notice period is appropriate. 

The VCAA provides that VA shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate his or her claim unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include making reasonable 
efforts to obtain relevant records that a claimant identifies 
and providing a medical examination or obtaining a medical 
opinion when such an examination or opinion is necessary to 
make a decision on the claim.  The Board finds that VA has 
complied with the VCAA's duty to assist by aiding the veteran 
in obtaining medical evidence, affording him physical 
examinations, and requesting that a medical opinion be 
rendered as to the severity of his service-connected 
disability and its impact upon employability.  It appears 
that all known and available medical records relevant to the 
issues here on appeal have been obtained and are associated 
with the veteran's claims file, and the veteran does not 
appear to contend otherwise.  Furthermore, the veteran and 
his wife testified before two rating specialists in May 1998, 
before an RO hearing officer in January 1999, and before the 
Board in May 2001.  Thus, the Board finds that VA has done 
everything reasonably possible to notify and to assist the 
veteran and that no further action is necessary to meet the 
requirements of the VCAA and the applicable implementing 
regulations.  


ORDER

A rating higher than 50 percent for post-traumatic stress 
disorder is denied.

A total rating based on individual unemployability is denied.



	                        
____________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



